

117 HR 3661 IH: Alyssa’s Legacy Youth in Schools Safety Alert Act
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3661IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Gottheimer (for himself, Mr. Upton, Ms. Stefanik, Mr. Gimenez, Ms. Malliotakis, Ms. Herrera Beutler, Mrs. Luria, Mr. Soto, Mr. Suozzi, Mr. Kim of New Jersey, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Elementary and Secondary Education Act of 1965 and the Omnibus Crime Control and Safe Streets Act of 1968 to require silent alarms in elementary schools and secondary schools, and for other purposes.1.Short titleThis Act may be cited as the Alyssa’s Legacy Youth in Schools Safety Alert Act or the ALYSSA Act . 2.Requiring silent alarms in schools(a)Local educational agency plansSection 1112(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(c)) is amended by adding at the end the following: (8)ensure that each school served by the local educational agency is prepared to address a school security emergency, including the use of panic alarms which are not audible within the school building to adequately alert local law enforcement authorities and emergency responders about a safety issue at the school..(b)Condition of receipt of fundsSubpart 2 of part F of title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the following: 8549D.School security(a)In generalAs a condition of receipt of funds under this Act, each local educational agency shall ensure that each elementary school and secondary school served by such local educational agency is equipped with at least one panic alarm for use in a school security emergency (including a non-fire evacuation, lockdown, or active shooter situation). (b)Panic alarm definedFor purposes of this section and section 1112(c)(8), the term panic alarm means a silent security system signal generated by the manual activation of a device intended to signal a life-threatening or emergency situation requiring a response from law enforcement..3.Funding for school resource officersSection 1101(a)(11) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(11)) is amended—(1)in subparagraph (A), by striking $1,047,119,000 for each of fiscal years 2006 through 2009 and inserting $1,097,119,000 for each of fiscal years 2021 through 2030; and(2)in subparagraph (B), by inserting after of the purposes of part Q the following: , and not less than $50,000,000 shall be allocated for grants pursuant to applications submitted by units of local government or law enforcement agencies for the purposes described in section 1701(b)(12). 